Citation Nr: 0710196	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  02-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1999 to 
February 2000.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2004, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  No chronic disorder of either hip was present within one 
year of the veteran's discharge from service, nor is any such 
disorder etiologically related to service.  

2.  No chronic disorder of the upper back was present within 
one year of the veteran's discharge from service, nor is any 
such disorder etiologically related to service.   


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Upper back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in February 2004, subsequent to its initial 
adjudication of the claims.  Although she was not 
specifically informed that she should submit any pertinent 
evidence in her possession, she was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for VA to obtain the evidence on her behalf.  Therefore, the 
Board believes that she was on notice of the fact that she 
should submit any pertinent evidence in her possession.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for either of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate ether claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, , the Board is satisfied that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran claims that during basic training she began 
experiencing bilateral hip and upper back pain that has 
remained constant since that time.  Service medical records 
show that the veteran was separated from active duty after 
three months due to severe anemia.  On her medical history 
form the veteran noted that she had been treated for short-
term hip pain due to cold weather in the field that had 
resolved after one day, and that she had experienced pain in 
the upper back a few days prior.  The separation examination 
report from February 2000 shows that her spine and lower 
extremities were found to be normal upon physical 
examination.  The examiner only noted the presence of severe 
anemia.  

The Board notes that the record does not contain any medical 
evidence showing a definitive diagnosis for the veteran's 
claimed upper back and bilateral hip disabilities, nor does 
it contain medical evidence linking the veteran's complaints 
of pain to service.  Private treatment records show that the 
veteran was treated for both anemia and joint pain, 
specifically in the hips, in June and July 2002, but no 
diagnosis with respect to these complaints of pain was made.  
Treatment records from the Charleston VA Medical Center 
(VAMC) dated from September 2002 to August 2003 also show 
complaints of joint pain, and that the veteran was diagnosed 
with arthralgia in May 2003.  The Board also notes that in 
January 2003 following a psychiatric examination, the veteran 
was found to be possibly schizophrenic and her psychiatrist 
speculated that her body pains could be due to her psychosis. 

The veteran was provided a VA examination in November 2004 in 
an attempt to determine the nature and etiology of her 
claimed upper back and hip disabilities.  After performing a 
physical examination and reviewing the claims folder, the 
examiner found that the veteran had a history of 
schizophrenia and arthralgias which had defied diagnosis.  
The examiner noted that the veteran did not meet the criteria 
for a diagnosis of fibromyalgia or chronic fatigue syndrome 
as fatigue was not a significant problem for her.  X-rays 
showed no evidence of significant arthropathy or acute 
musculoskeletal disease with respect to the hips.  Spinal X-
rays showed a small calcification to the right of the T4-5 
disc space which could represent a calcified lymph node and 
mild spondylosis of the lower thoracic spine without evidence 
of acute disease.  The examiner also requested the veteran 
undergo a VA psychiatric examination.  She was diagnosed with 
a dysthymic disorder and a history of unexplained hip and 
back pain.  

In a June 2005 addendum to the examination report, the 
examiner stated that the veteran might have a not well-
defined connective tissue disorder.  As the veteran reported 
the onset of hip and back pain without noting a specific 
injury, the examiner concluded that it was unlikely that the 
spondylosis of the thoracic spine seen on the November 2004 
X-ray was of significance in her back pain, especially since 
it could not have developed between the beginning and middle 
of her time in basic training.  The examiner also noted that 
the veteran's joint pain could be secondary to her dysthymic 
disorder.  The examiner concluded that he was unable to 
provide a specific etiology for the veteran's hip or back 
pain and therefore could not state whether it was 
etiologically related to active duty.    

While the medical evidence of record documents the veteran's 
complaints of hip and back pain, the etiology of the pain has 
not been confirmed.  Moreover, the VA physician who examined 
the veteran in November 2004 was unable to link disability of 
the veteran's upper back or either hip to her military 
service and there is no other medical evidence of such a 
nexus.

In essence, the evidence of a nexus between the veteran's 
claimed hip and back disabilities and her military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for an upper back 
disability is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


